Exhibit 10.24 FINANCING AGREEMENT Dated as of June24, 2013 by and among OXFORD MINING COMPANY, LLC and ANY OTHER PARTIES HEREINAFTER JOINED IN SUCH CAPACITY, as Borrowers, OXFORD RESOURCE PARTNERS, LP AND EACH OF ITS SUBSIDIARIES LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO, as Guarantors, THE LENDERS FROM TIME TO TIME PARTY HERETO, as Lenders, CERBERUS BUSINESS FINANCE, LLC, as Collateral Agent, and CERBERUS BUSINESS FINANCE, LLC as Administrative Agent TABLE OF CONTENTS ARTICLE I. DEFINITIONS; CERTAIN TERMS 1 Section 1.01. Definitions 1 Section 1.02. Terms Generally 41 Section 1.03. Certain Matters of Construction 41 Section 1.04. Accounting and Other Terms. 42 Section 1.05. Time References 42 ARTICLE II. THE LOANS 43 Section 2.01. Commitments 43 Section 2.02. Making the Loans 43 Section 2.03. Repayment of Loans; Evidence of Debt 47 Section 2.04. Interest. 48 Section 2.05. Reduction of Commitments; Prepayment of Loans 49 Section 2.06. Fees. 54 Section 2.07. LIBOR Option. 55 Section 2.08. Funding Losses 56 Section 2.09. Taxes 57 Section 2.10. Increased Costs and Reduced Return 59 Section 2.11. Changes in Law; Impracticability or Illegality 60 Section 2.12. Mitigation Obligations 61 ARTICLE III. LETTERS OF CREDIT 62 Section 3.01. Letter of Credit Guaranty 62 Section 3.02. Participations. 64 Section 3.03. Letters of Credit. 65 ARTICLE IV. APPLICATION OF PAYMENTS; DEFAULTING LENDERS; JOINT AND SEVERAL LIABILITY OF BORROWERS 66 Section 4.01. Payments; Computations and Statements 66 Section 4.02. Sharing of Payments 67 Section 4.03. Apportionment of Payments 68 Section 4.04. Defaulting Lenders 70 Section 4.05. Administrative Borrower; Joint and Several Liability of Borrowers. 71 ARTICLE V. CONDITIONS TO LOANS 73 Section 5.01. Conditions Precedent to Effectiveness 73 Section 5.02. Conditions Precedent to All Loans and Letters of Credit 78 Section 5.03. Conditions Subsequent to Effectiveness 80 ARTICLE VI. REPRESENTATIONS AND WARRANTIES 81 Section 6.01. Representations and Warranties 81 ARTICLE VII. COVENANTS OF THE LOAN PARTIES 94 Section 7.01. Affirmative Covenants 94 Section 7.02. Negative Covenants Section 7.03. Financial Covenants ARTICLE VIII. MANAGEMENT, COLLECTION AND STATUS OF ACCOUNTS RECEIVABLE AND OTHER COLLATERAL Section 8.01. Collection of Accounts Receivable; Management of Collateral Section 8.02. Accounts Receivable Documentation Section 8.03. Status of Accounts Receivable and Other Collateral Section 8.04. Collateral Custodian ARTICLE IX. EVENTS OF DEFAULT Section 9.01. Events of Default ARTICLE X. AGENTS Section 10.01. Appointment Section 10.02. Nature of Duties; Delegation Section 10.03. Rights, Exculpation, Etc Section 10.04. Reliance Section 10.05. Indemnification Section 10.06. Agents Individually Section 10.07. Successor Agent Section 10.08. Collateral Matters. Section 10.09. Agency for Perfection Section 10.10. No Reliance on any Agent's Customer Identification Program Section 10.11. No Third Party Beneficiaries Section 10.12. No Fiduciary Relationship Section 10.13. Reports; Confidentiality; Disclaimers Section 10.14. Intercreditor Agreement ii Section 10.15. Administrative Agent May File Proofs of Claim ARTICLE XI. GUARANTY Section 11.01. Guaranty Section 11.02. Guaranty Absolute Section 11.03. Waiver Section 11.04. Continuing Guaranty; Assignments Section 11.05. Subrogation ARTICLE XII. MISCELLANEOUS Section 12.01. Notices, Etc. Section 12.02. Amendments, Etc Section 12.03. No Waiver; Remedies, Etc Section 12.04. Expenses; Taxes; Counsel Fees Section 12.05. Right of Set-off Section 12.06. Severability Section 12.07. Assignments and Participations. Section 12.08. Counterparts Section 12.09. GOVERNING LAW Section 12.10. CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE Section 12.11. WAIVER OF JURY TRIAL, ETC Section 12.12. Consent by Agents and Lenders Section 12.13. No Party Deemed Drafter Section 12.14. Reinstatement; Certain Payments Section 12.15. Indemnification; Limitation of Liability for Certain Damages. Section 12.16. Records Section 12.17. Binding Effect Section 12.18. Interest Section 12.19. Confidentiality Section 12.20. Public Disclosure Section 12.21. Integration Section 12.22. USA PATRIOT Act iii SCHEDULES AND EXHIBITS Schedule 1.01(A) Kentucky Equipment Schedule 1.01(B) Lenders and Lenders' Commitments Schedule 1.01(C) Significant Subsidiaries Schedule 1.01(D) Impairment and Restructuring Expenses Schedule 5.01(d)(xxiii) Landlord Waivers or Agreements Schedule 6.01(e) Capitalization; Subsidiaries Schedule 6.01(f) Litigation; Commercial Tort Claims Schedule 6.01(i) ERISA Schedule 6.01(l) Nature of Business Schedule 6.01(o) Real Property Schedule 6.01(q)(i) Operating Lease Obligations Schedule 6.01(q)(ii) Coal Lease Obligations Schedule 6.01(r) Environmental Matters Schedule 6.01(s) Insurance Schedule 6.01(v) Bank Accounts Schedule 6.01(w) Intellectual Property Schedule 6.01(x) Material Contracts Schedule 6.01(aa) Customers and Suppliers Schedule 6.01(dd) Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of Business; Chief Executive Office; FEIN Schedule 6.01(ee) Collateral Locations Schedule 6.01(jj) Brokers, Etc. Schedule 7.02(a) Existing Liens Schedule 7.02(b) Existing Indebtedness iv Schedule 7.02(e) Existing Investments Schedule 7.02(k) Limitations on Dividends and Other Payment Restrictions Schedule 8.01 Cash Management Accounts v Exhibit A Form of Joinder Agreement Exhibit B Form of Security Agreement Exhibit C Form of Notice of Borrowing Exhibit D Form of LIBOR Notice Exhibit E Form of Borrowing Base Certificate Exhibit F Form of Letter of Credit Application Exhibit G Form of Assignment and Acceptance Exhibit H Form of Intercreditor Agreement Exhibit I Form of Accounts Receivable, Accounts Payable, Inventory and Equipment Reports Exhibit J Form of Coal Sales and Coal Production Reports vi FINANCING AGREEMENT This Financing Agreement, dated as of June24, 2013, is entered into by and among Oxford Resource Partners, LP, a Delaware limited partnership (the "Parent"), Oxford Mining Company, LLC, an Ohio limited liability company ("Oxford Mining"; and together with each other Person that executes a joinder agreement in the form of Exhibit A and becomes a "Borrower" hereunder, each a "Borrower" and collectively the "Borrowers"), each subsidiary of the Parent listed as a "Guarantor" on the signature pages hereto (together with the Parent and each other Person that executes a joinder agreement and becomes a "Guarantor" hereunder or otherwise guarantees all or any part of the Obligations (as hereinafter defined), each a "Guarantor" and collectively, the "Guarantors"), the lenders from time to time party hereto (each a "Lender" and collectively, the "Lenders"), Cerberus Business Finance, LLC, a Delaware limited liability company ("Cerberus"), as collateral agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, the "Collateral Agent"), and Cerberus, as administrative agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, the "Administrative Agent," and together with the Collateral Agent, each an "Agent" and collectively, the "Agents"). RECITALS The Borrowers have asked the Lenders to extend credit to the Borrowers consisting of (a)a term loan in the aggregate principal amount of $75,000,000 and (b)a revolving credit facility in an aggregate principal amount not to exceed $25,000,000 at any time outstanding, which revolving credit facility will include a subfacility for the issuance of letters of credit. The proceeds of the term loan and the loans made under the revolving credit facility shall be used to refinance a portion of the existing indebtedness of Oxford Mining, to cash collateralize certain existing letters of credit, for general working capital purposes of the Borrowers and to pay fees and expenses related to this Agreement and the refinancing of the existing indebtedness of Oxford Mining. The letters of credit will be used for general working capital purposes. The Lenders are severally, and not jointly, willing to extend such credit to the Borrowers subject to the terms and conditions hereinafter set forth. In consideration of the premises and the covenants and agreements contained herein, the parties hereto agree as follows: ARTICLE I. DEFINITIONS; CERTAIN TERMS Section 1.01.
